Per Curiam.

Respondent is charged with unprofessional conduct for not complying with rule 4-B of the Special Rules Regulating the Conduct of Attorneys and Counselors-at-law in the First Judicial Department in failing to pay over to his client the proceeds of a $1,500 settlement, neglecting to turn over money when requested, and converting the money to his own use.
The Referee found that the charge that the respondent converted the money to his own use was not established. The Referee, however, found that respondent failed to comply with the provisions of rule 4-B of this court. A delay of months in making payment due the client was attributed by the Referee to respondent’s failure to keep office records or maintain a trust account.
We will accept the Referee’s finding that there was no intent here to defraud or to convert funds, but there was at least, as the Referee points out, an inexcusable laxity on respondent’s part and no justifiable reason for delaying payment to the client.
The respondent should be suspended for a period of three months.
Peck, P. J., Breitel, Valente, McNally and Bastow, JJ., concur.
Respondent suspended for a period of three months.